Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 1 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 2 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 3 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 4 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 5 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 6 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 7 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 8 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document      Page 9 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 10 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 11 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 12 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 13 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 14 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 15 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 16 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 17 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 18 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 19 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 20 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 21 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 22 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 23 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 24 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 25 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 26 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 27 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 28 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 29 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 30 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 31 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 32 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 33 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 34 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 35 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 36 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 37 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 38 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 39 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 40 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 41 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 42 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 43 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 44 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 45 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 46 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 47 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 48 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 49 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 50 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 51 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 52 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 53 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 54 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 55 of 56
Case 18-13565-KHK   Doc 15    Filed 11/02/18 Entered 11/05/18 15:54:35   Desc Main
                             Document     Page 56 of 56
